DETAILED ACTION


Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to a downhole filtering apparatus, classified in E21B43/08.
II. Claims 24-31, drawn to a method of mitigating pressure within a trapped annulus, classified in E21B 43/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. In fact, the tubular body can be placed along the first string of casing as opposed to the second. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups are classified in different cpc classes. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Brent Knight on 06/17/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-31 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 18, the applicant recites “the first string of casing surrounds an upper portion of the first string of casing”. This phrase is confusing since it is not clear how the first string can surround itself. The examiner will assume that the applicant means that the second string of casing surrounds an upper portion of the first string of casing. Claims 19-23 are also rejected as being dependent on claim 18. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hoelscher et al. (US 20150129199).

Regarding claim 18, Hoelscher discloses a wellbore, comprising: a first string of casing (12); a second string of casing (16), wherein the second string of casing surrounds an upper portion of the first string of casing (fig 1), forming a trapped annulus (space between 12 and 16, fig 1); at least one tubular body (22) placed in series along the first string of casing adjacent the trapped annulus (fig 1), the at least one tubular body comprising: an elongated body (38) having a box end and a pin end ([0016]), and a wall (38) forming an outer diameter; (figs 1-3);  a filter screen (30) disposed around the outer diameter of the wall along at least a portion of the elongated body (figs 1-3), the filter screen defining a cylindrical body having a first end and an opposing second end and a plurality of slots there along (figs 1-3); and a plurality of compressible particles (32, 34) residing within the filter screen between the first and second ends (figs 

Regarding claim 19, Hoelscher further discloses that each of the compressible particles comprises carbon ([0024]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelscher et al. (US 20150129199) and Longmore (US 20040040703)

Regarding claim 1, Hoelscher discloses a tubular body (22) for a wellbore (14) (fig 1 and 3), comprising: an elongated pipe body (38) having a box end and a pin end (29) ([0016]) (fig 1 and 3), the pipe body defining a wall (38) and having an outer diameter (fig 3); a filter screen (30) disposed around the outer diameter of the wall along at least a portion of the elongated pipe body (fig 3), the filter screen defining a cylindrical 
Hoelscher is silent regarding the fact that the wall is fabricated from steel. 
Longmore teaches the use of steel base pip ([0017]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher and Longmore before him or her, to modify the apparatus disclosed by Hoelscher to include a steel base pipe in order to provide a high strength material that will resist high amount of stresses. 

Regarding claim 2, Hoelscher is silent regarding the fact that each of the compressible particles has a compressibility of between 10% and 30%, up to 10,000 psi; and each of the compressible particles has a density that is between 12 ppg and 12.8 ppg, inclusive.
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify the method disclosed by Hoelscher to include compressible particles with compressibility between 10% and 30% up to 10,000 psi; and each of the compressible particles has a density that is between , 2 ppg and 12.8 ppg, inclusive in order to improve the filtering process since since it has been held that where the general 

Regarding claim 3, Hoelscher is silent regarding the fact that each of the one or more slots is between 10 pm and 100 pm in diameter; the compressible particles have a range of outer diameter that is from 10 pm to 700 pm (in dry state); and at least 50% of the compressible particles have a range of outer diameter that is from 50 pm to 600 pm.
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify the method disclosed by Hoelscher to include the fact that each of the one or more slots is between 10 pm and 100 pm in diameter; the compressible particles have a range of outer diameter that is from 10 pm to 700 pm (in dry state); and at least 50% of the compressible particles have a range of outer diameter that is from 50 pm to 600 pm in order to improve the filtering process since since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.


Regarding claim 4, Hoelscher is silent regarding the fact that the compressible particles have an average porosity of between 10% and 40%.
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify the method disclosed by Hoelscher to include the fact the compressible particles have 

Regarding claim 5, Hoelscher is silent regarding the fact that each of the particles has a resiliency of between 80% and 120%.
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify the method disclosed by Hoelscher to include the fact the compressible particles have an average porosity of between 10% and 40% in order to improve the filtering process since since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.

Regarding claim 6, Hoelscher is silent regarding the fact that each of the compressible particles has a compressibility of between 14% and 27%, up to 10,000 psi; the average size of each of the compressible particles is between 200 pm and 400 pm (in dry state); each of the particles has a density between 12.0 ppg and 12.8 ppg, inclusive; and each of the particles has a resiliency of between 87% and 117%, inclusive.
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify 

Regarding claim 7, Hoelscher further discloses that each of the compressible particles comprises carbon ([0024]).

Regarding claims 8, 10-14, and 16  Hoelscher is silent regarding the fact that the compressible particles comprises a porous graphite carbon (PGC) material, graphene beads, rubber, or a permeable polymeric material with micro pores. 
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify the method disclosed by Hoelscher to include the fact that the compressible particles comprises a porous graphite carbon (PGC) material, graphene beads, rubber, or a permeable polymeric material with micro pores in order to improve the filtering process , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 15, Hoelscher further discloses that the filter screen is fabricated from a metal alloy or ceramic ([0006]); and the filter screen is secured to the elongated body by welding or by a friction fit ([0034]).

Regarding claim 17, Hoelscher further discloses that an inner diameter of the filter screen is the outer diameter of the wall of the pipe body (fig 3).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelscher et al. (US 20150129199) alone. 

Regarding claim 20, Hoelscher is silent regarding the fact that the compressible particles comprises a polymeric material 
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify the method disclosed by Hoelscher to include a polymeric material in order to improve the filtering process, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 21-22, Hoelscher further discloses that the filter screen is fabricated from metal alloy or ceramic ([0006]).

However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher before him or her, to modify the method disclosed by Hoelscher to include the fact each of the slots has a diameter of between 10 pm and 100 pm. each of the compressible particles has a compressibility of between 14% and 27%, up to 10,000 psi; the average size of each of the compressible particles is 200 pm to 400 pm (in dry state); and each of the particles has a resiliency of between 87% and 117% and each of the compressible particles has a porosity of 5 to 40%, and an outer diameter that is from 10 pm and 700 pmin order to improve the filtering process since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoelscher et al. (US 20150129199) in view of Mabrel (US 20170350219).

Regarding claim 23, Hoelscher is silent regarding the fact that the at least one tubular body comprises a series of tubular bodies having the filter screens and being 
Mabrel teaches the fact that the at least one tubular body comprises a series of tubular bodies having the filter screens and being placed along the trapped annulus (fig 2).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher and Mabrel before him or her, to modify the apparatus disclosed by Hoelscher to include multiple screens as taught by Mabrel in order to cover multiple downhole zones.
Furthermore, the combination of Hoelscher and Mabrel is silent regarding creating at least 1,000 feet in length of combined filter screens.
However, Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoelscher and Mabrel before him or her, to modify the apparatus disclosed by Hoelscher to include creating at least 1,000 feet in length of combined filter screens in order to cover multiple downhole zones since such a modification would have involved a mere change in the size of a component. A -change in size is generally recognized as being within the level ·of ordinary skill in the art. IJ1 re Rose, 105 USPQ 237 (CCPA 1955).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
06/18/2021